DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 117 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 117 recites the limitation "third frame". There is insufficient antecedent basis for this limitation in the claim. Examiner further notes that multiple frames are not connected to a singular actuator. For the purpose of practicing compact prosecution, Examiner interprets the claim as the following –the first and third actuators are connected to the first frame by a first gimbal mechanism and the second actuator and the extensible stabiliser are connected to the second frame by a second gimbal mechanism--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 14-22, and 36 are rejected under 35 U.S.C. 103 as being unpatentable Soltermann (US 20180193216 A1), herein referred to as Soltermann, in view of (FR 3083695 A1), herein referred to as Besnard.
Regarding claim 1, Soltermann discloses a surgical table comprising: a base (see FIGS. 1-6C; lifting column 60 is disposed over flat plate) for standing on a floor; a column (lifting column 60) extending from the base; a mechanism (table 20) coupling the tabletop to the column and for enabling rotational movement of the tabletop relative to the column about two orthogonal axes, wherein one of the two orthogonal axes is parallel to the longitudinal direction of the tabletop and the other of the two orthogonal axes is parallel to the transverse direction of the tabletop; and first and second actuators. See FIGS. 3-6C, table is capable of tilting along axes in the longitudinal and transverse directions of the table due to actuation of actuators 70, 80, and 90. Actuators 70 and 80 control tilt along a transverse axis while actuator 90 controls tilt along a longitudinal axis. Soltermann does not explicitly disclose the mechanism comprising a first frame connected to the tabletop and a second frame connected to the column and rotatably mounted on the first frame about an axis that is orthogonal to both longitudinal and transverse directions of the tabletop; each actuator being connected to a respective one of the frames for moving the respective frame about a respective one of the two orthogonal axes, wherein the first frame is 
Regarding claim 2, Soltermann (in view of Besnard) teaches the first frame is connected to the first actuator by a first gimbal mechanism and the second frame is connected to the second actuator by a second gimbal mechanism. Soltermann discloses couplings 69 connecting actuators 70 and 80 to table 20 where actuator 70 or 80 can be considered a second actuator and universal coupling 68 connecting actuator 90 to table 20 considered to be a first actuator. 
Regarding claims 3 and 4, Soltermann (in view of Besnard) teaches (claim 3) the first gimbal mechanism is configured to rotate the tabletop about an axis parallel to the transverse direction of the tabletop and the second gimbal mechanism is configured to rotate the tabletop about an axis parallel to the longitudinal direction of the tabletop, or (claim 4) each of the first and second actuators is for moving both of the frames about a respective one of the two orthogonal axes. Examiner notes actuator 90 rotates table 20 about a first axis and actuators 70 and 80 rotate table 20 about a second axis perpendicular to the first axis.
Regarding claim 5, Soltermann (in view of Besnard) does not explicitly disclose the total number of actuators via which the second frame is connected to the column is only one. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann as modified by Besnard to have the claimed configuration since it has been held that rearrangement of parts where it would not have modified the operation of the device is matter of design choice. Besnard teaches actuator 25 is connected to the mobile support 6 being the singular actuator connected to the mobile support 6.
Regarding claim 6, Soltermann (in view of Besnard) teaches one or each of the first and second actuators is connected to the respective frame via a universal joint. Examiner notes Soltermann discloses universal joint 68.
Regarding claim 7, Soltermann (in view of Besnard) teaches one or each of the first and second actuators is rotatably connected to the column about only a single axis. Examiner notes Soltermann discloses coupling 69.
Regarding claim 10, Soltermann (in view of Besnard) teaches each of the first and second actuators comprises a cylinder connected to one of the column and the respective frame, and an elongate part movably disposed within the cylinder and connected to the other of the column and the respective frame (see Soltermann, FIGS. 1-6C; actuators comprise a cylinder from which an elongated rod extends and retracts).
Regarding claims 14 and 15, Soltermann (in view of Besnard) teaches (claim 14) the first frame is connected to the column via the first actuator and via a third actuator in parallel to the first actuator, and (claim 15) the total number of actuators via which the first frame is connected to the column is only two. Besnard is relied upon to teach at least two actuators are connected to the intermediate portion 25 in parallel relative to a third actuator connecting to mobile support 6.
Regarding claim 16, Soltermann (in view of Besnard) teaches the first and third actuators are connected to opposed sides of the column (see Soltermann, actuators 70 and 80 are on opposite sides of column lifting column 60.
Regarding claim 17, Soltermann (in view of Besnard) does not explicitly teach each of the first and third actuators is connected to a respective one of two opposite end portions of the first frame. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann to have a smaller table 20 since it has been held that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Decreasing the surface area of the table disclosed by Soltermann would merely place the coupling devices of 
Regarding claims 18, 19, and 20, Soltermann (in view of Besnard) teaches (claim 18) the third actuator is connected to the first frame via a universal joint, or (claim 19) one or each of the first and third actuators is rotatably connected to the column about only a single axis, and (claim 20) the first actuator is rotatably connected to the column about a first axis and the third actuator is rotatably connected to the column about a third axis, wherein the third axis is spaced from and parallel to the first axis. Soltermann teaches two actuators 70 and 80 are connected to the table 20 via couplers 69, rotatable about one axis and actuator 90 is connected to table 20 via universal joint 68. Soltermann furthermore discloses actuators 70 and 80 are pivotally connected to the column about multi-direction non-binding joints 115, 120 and 125, on opposite sides of the lifting column 60.
Regarding claim 21, Soltermann (in view of Besnard) teaches the third actuator comprises a cylinder connected to one of the column and the first frame, and an elongate part movably disposed within the cylinder and connected to the other of the column and the first frame (see Soltermann, FIGS. 1-6C; actuators comprise a cylinder from which an elongated rod extends and retracts).
Regarding claim 22, Soltermann (in view of Besnard) teaches each of the first, second and third actuators is extendible, and extension of all of the first, second and third actuators increases the height of the mechanism thereby increasing a height of the tabletop above the column. See Soltermann, FIG. 2, extending each of the actuators 70, 80, and 90 causes the table 20 to rise above the top surface of lifting column 60.
Regarding claim 36, Soltermann (in view of Besnard) teaches the column is of adjustable height (see Soltermann, para. [0038]; lifting column 60 for raising and lowering a table).

Claims 11-13, 23-27, 30, 32-35, 109-111, and 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over Soltermann, in view of Besnard, and further in view of Marcroft et al. (US 8215199 B2), herein referred to as Marcroft.
Regarding claim 11, Soltermann (in view of Besnard) does not explicitly teach first and second extensible stabilisers, wherein the first frame is connected to the column via the first extensible stabiliser in parallel with the first actuator, and the second frame is connected to the column via the second extensible stabiliser in parallel with the second actuator. Marcroft, however, discloses a parallel kinematic positioning system comprising a plurality of linear servo motor subassemblies 134 coupled to counterbalance subassemblies 111 where said linear servo motor subassemblies 134 and counterbalance subassemblies 111 further connected between base plate 12 and upper movable platform 28 for the purpose of precisely control the tilt of the upper platform about different axes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann to have actuators coupled with counterbalance assemblies as taught by Marcroft in order to facilitate additional precision in the movement of the actuators. 
Regarding claim 12, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first and second actuators are connected to the respective first and second frames via respective first and second universal joints, and wherein the first and second extensible stabilisers are connected to the respective first and second frames via the respective first and second universal joints. Marcroft is relied upon to teach counterbalance assemblies coupled to linear actuators extending where the combination is coupled to upper platform via attachment structures 36 that rotatably interface with a corresponding U-joint ball 110. 
Regarding claim 13, Soltermann (in view of Besnard and further in view of Marcroft) does not explicitly teach the total number of extensible stabilisers via which the first frame is connected to the column is only two, and the total number of extensible stabilisers via which the second frame is connected to the column is only two. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann as modified by Besnard and Marcroft to have the same number of counterbalance assemblies as the number of actuators connecting to a particular frame since the Marcroft teaches each of the actuators is coupled to a counterbalance assembly where Besnard is relied upon to teach the number of a actuators connected to a particular frame can be two, therefore it flows naturally that said combination teaches all of the limitations of the claim.
Regarding claim 23, Soltermann (in view Besnard) teaches a surgical table comprising: a base (see FIGS. 1-6C; lifting column 60 is disposed over flat plate) for standing on a floor; a column extending from the base (lifting column 60); a mechanism (table 20) coupling the tabletop to the column and for enabling rotational movement of the tabletop relative to the column about two orthogonal axes. Soltermann, does not explicitly teach the mechanism comprising a first frame connected to the tabletop, a second frame rotatably mounted on the first frame. Besnard, however, discloses a lifting column for use in operating table comprising a plurality of actuators 3, 4, and 25, a mobile support 6, and intermediate portion 8 (considered first and second frames) where actuators 3 and 4 connect to the intermediate portion 8 and actuator 25 connects to the mobile support 6 for the purpose of fabricating a frame for an operating table capable of facilitating tilt of an operating table about a plurality of axes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann to have an intermediate portion and mobile 
Regarding claim 24, Soltermann (in view of Besnard and further in view of Marcroft) teaches wherein the second frame is rotatably mounted on the first frame about an axis that is orthogonal to both longitudinal and transverse directions of the tabletop. Besnard is relied upon to teach an intermediate portion 8 rotatably mounted to mobile support 6 sharing an axis defined by the direction of the vertical lifting column. Said vertical axis is orthogonal to each the transverse and longitudinal directions of each the intermediate portion 8 and mobile support 6.
Regarding claim 25, Soltermann (in view of Besnard and further in view of Marcroft) teaches wherein one of the two orthogonal axes is parallel to a longitudinal direction of the tabletop and the other of the two orthogonal axes is parallel to a transverse direction of the tabletop (see Soltermann, FIGS. 2-6C, table 20 is rotatable about its longitudinal and transverse directions).
Regarding claim 26, Soltermann (in view of Besnard and further in view of Marcroft) teaches one or each of the first and second extensible stabilisers comprises a cylinder connected to one of the column and the respective frame, and an elongate part movably disposed within the cylinder and connected to the other of the column and the respective frame. Marcroft discloses counterbalance assemblies comprising a sleeve 118 indirectly attached to base plate 12 and magnetic shaft 126 disposed within the sleeve and indirectly attached to upper movable platform 28.
Regarding claim 27, Soltermann (in view of Besnard and further in view of Marcroft) teaches one or each of the first and second actuators is rotatably connected to the column about only a single axis (Examiner notes Soltermann discloses coupling 69).
Regarding claim 30, Soltermann (in view of Besnard and further in view of Marcroft) teaches one or each of the first and second extensible stabilisers is rotatably connected to the column about only a single axis. Examiner notes Marcroft teaches counterbalance assemblies 111 are connected with and parallel with linear servo motor subassemblies 134 where Soltermann 
Regarding claim 32, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first actuator is connected to the first frame via a first universal joint. Examiner notes Soltermann discloses universal joint 68.
Regarding claim 33, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first extensible stabiliser is connected to the first frame via the first universal joint. Examiner notes Marcroft is relied upon to teach counterbalance assemblies that are coupled to linear actuators.
Regarding claim 34 and 35, Soltermann (in view of Besnard and further in view of Marcroft) teaches (claim 34) the second actuator is connected to the second frame via a second universal joint, and (claim 35) the second extensible stabiliser is connected to the second frame via the second universal joint. Marcroft is relied upon to teach counterbalance assemblies coupled to linear actuators extending where the combination is coupled to upper platform via attachment structures 36 that rotatably interface with a corresponding U-joint ball 110. 
Regarding claim 109, Soltermann discloses a surgical table comprising: a base (see FIGS. 1-6C; lifting column 60 is disposed over flat plate) for standing on a floor; a column (lifting column 60) extending from the base; a mechanism (table 20) coupling the tabletop to the column and for enabling rotational movement of the tabletop relative to the column about two orthogonal axes. Soltermann does not explicitly disclose the mechanism comprising a first frame connected to the tabletop, a second frame rotatably mounted on the first frame. Besnard, however, discloses a lifting column for use in operating table comprising a plurality of actuators 3, 4, and 25, a mobile support 6, and intermediate portion 8 (considered first and second frames) where 
Soltermann does not explicitly disclose an extensible stabiliser, and first, second and third actuators disposed outside of the extensible stabiliser, each of the first and second actuators being connected to a respective one of the frames for moving the respective frame about a respective one of the two orthogonal axes, wherein the first frame is connected to the column via the first and third actuators in parallel, and the second frame is connected to the column by the extensible stabiliser and second actuator in parallel; and wherein the total number of actuators via which the first frame is connected to the column is only two, and the total number of actuators via which the second frame is connected to the column is only one.
Marcroft, however, discloses a parallel kinematic positioning system comprising a plurality of linear servo motor subassemblies 134 coupled to counterbalance subassemblies 111 where said linear servo motor subassemblies 134 and counterbalance subassemblies 111 further connected between base plate 12 and upper movable platform 28 for the purpose of precisely control the tilt of the upper platform about different axes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann to have actuators coupled with counterbalance assemblies as taught by 
Regarding claim 110, Soltermann (in view of Besnard and further in view of Marcroft) teaches wherein the second frame is rotatably mounted on the first frame about an axis that is orthogonal to both longitudinal and transverse directions of the tabletop. Besnard is relied upon to teach an intermediate portion 8 rotatably mounted to mobile support 6 sharing an axis defined by the direction of the vertical lifting column. Said vertical axis is orthogonal to each the transverse and longitudinal directions of each the intermediate portion 8 and mobile support 6.
Regarding claim 111, Soltermann in view of Besnard and further in view of Marcroft) teaches wherein one of the two orthogonal axes is parallel to a longitudinal direction of the tabletop and the other of the two orthogonal axes is parallel to a transverse direction of the tabletop. Examiner notes actuator 90 rotates table 20 about a first axis and actuators 70 and 80 rotate table 20 about a second axis perpendicular to the first axis.
Regarding claim 116, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first frame is connected to the first actuator by a first gimbal mechanism and the second frame is connected to the second actuator by a second gimbal mechanism. Soltermann discloses 
Regarding claim 117, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first and third actuators are connected to the first frame by a first gimbal mechanism and the second actuator and the extensible stabiliser are connected to the second frame by a second gimbal mechanism. Marcroft is relied upon to teach counterbalance assemblies coupled to linear actuators extending where the combination is coupled to upper platform via attachment structures 36 that rotatably interface with a corresponding U-joint ball 110. 
Regarding claim 118, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first gimbal mechanism is configured to rotate the tabletop about an axis parallel to the transverse direction of the tabletop and the second gimbal mechanism is configured to rotate the tabletop about an axis parallel to the longitudinal direction of the tabletop. Examiner notes actuator 90 rotates table 20 about a first axis and actuators 70 and 80 rotate table 20 about a second axis perpendicular to the first axis, see Soltermann. Furthermore, Marcroft is relied uon to teach attachment structures 36 that rotatably interface with a corresponding U-joint ball 110 thereby providing a means for actuators to facilitate of the table 20 along orthogonal axes. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Soltermann, in view of Besnard, and further in view of Pageot et al. (US 3868103 A), herein referred to as Pageot.
Regarding claim 37, Soltermann (in view of Besnard) does not explicitly teach the first frame is connected to the tabletop via a tabletop traverse mechanism for enabling movement of the .

Allowable Subject Matter
Claim 8, 9, 28, 29, 31, 112, 113, 114, and 115 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical tables relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Soltermann, Besnard, Marcroft, and Pageot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/17/2021